11...,.\   \t·
                                Case 1:20-cr-00051-PAC Document 4 Filed 01/21/20 Page 1 of 4
                 .,



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
                                                                X

                       UNITED STATES OF AMERICA                     SEALED INDICTMENT

                                    -   V.   -                      Sl 20 Cr.   '5 \
                       CHANG ZOU,
                            a/k/a "Chang Yu Zou,"
                            a/k/a "Chang N. Zou,"
                            a/k/a "Zou Chang Yu,"

                                   Defendant.

                                                                X

                                                            COUNT ONE
                                                 (Conspiracy to Commit Robbery)

                           The Grand Jury charges:

                           1.     On or about November 28, 2019, in the Southern

                      District of New York and elsewhere, CHANG ZOU, a/k/a "Chang Yu

                      Zou," a/k/a "Chang N. Zou," a/k/a "Zou Chang Yu," the defendant,

                      and others known and unknown, knowingly did combine, conspire,

                      confederate, and agree together and with each other to commit

                      robbery, as that term is defined in Title 18, United States

                      Code, Section 195l(b) (1), and would and did thereby obstruct,

                      delay, and affect commerce and the movement of articles and

                      commodities in commerce, as that term is defined in Title 18,

                      United States Code, Section 195l(b) (3), to wit, ZOU and others

                      agreed to rob a gambling establishment in the vicinity of 67

                      Eldridge Street, New York, New York.

                                  (Title 18, United States Code, Section 1951.)
          Case 1:20-cr-00051-PAC Document 4 Filed 01/21/20 Page 2 of 4


                                                  I
                                  COUNT TWO
                                  {Robbery)

     The Grand Jury further charges:

     2.      On or about November 28, 2019, in the Southern

District of New York and elsewhere, CHANG ZOU, a/k/a "Chang Yu

Zou," a/k/a "Chang N. Zou," a/k/a "Zou Chang Yu," the defendant,

and others known and unknown, knowingly did commit robbery, as

that term is defined in Title 18, United States Code, Section

195l(b) (1), and would and did thereby obstruct, delay, and

affect commerce and the movement of articles and commodities in

commerce, as that term is defined in Title 18, United States

Code, Section 195l(b) (3), and did aid and abet the same, to wit,

ZOU and others robbed a gambling establishment in the vicinity

of 67 Eldridge Street, New York, New York.

          (Title 18, United States Code, Sections 1951 and 2.)

                                COUNT THREE
                             {Firearm Offense}

     The Grand Jury further charges:

     3.      On or about November 28, 2019, in the Southern

District of.New York, CHANG ZOU, a/k/a "Chang Yu Zou," a/k/a

"Chang N. Zou," a/k/a "Zou Chang Yu," the defendant, during and

in relation to a crime of violence for which he may be

prosecuted in a court of the United States, namely, the robbery

charged in Count Two of this Indictment, knowingly did use and

carry a firearm, and in furtherance of such crime, did possess a

                                      2
       Case 1:20-cr-00051-PAC Document 4 Filed 01/21/20 Page 3 of 4



firearm, which was brandished, and did aid and abet the same.

  (Title 18, United States Code, Sections 924(c) (1) (A) (i),         (ii)
                             and 2.)


                                        ~,-~
                                       GEOF'FREYS : BERMAN
                                       United States Attorney
                                                             ~




                                   3
Case 1:20-cr-00051-PAC Document 4 Filed 01/21/20 Page 4 of 4




         Form No. USA-33s-274           (Ed. 9-25-58)



               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                               v.

                     CHANG ZOU,
           a/k/a "Chang Yu Zou," a/k/a "Chang
           N. Zou," a/k/a "Zou Chang Yu,"

                                                    Defendant.


                   SEALED INDICTMENT

                            S1 20 Cr.

        (18   u.s.c.   §§    1951, 924(c), and 2.)

                  GEOFFREY S. BERMAN
                 United Stapes Attorney

                       z,'l-
                  v;:f;t:-:~                        l   I
          ~VJ)t("~cl I ~
          t~tcJ(,1Ae,v1 f     (/'1\ckr~--e.c--, 1
